Citation Nr: 0807270	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-07 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for left eye pterygium, 
claimed as eye condition with callus.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1958 to December 1962, and periods of 
active duty in the United States Coast Guard Reserves from 
January 1979 to December 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the claims on appeal.  

The veteran alleges that a current hearing loss disorder is 
the result of exposure to acoustic trauma during active duty 
service in the Marine Corps.  He alleges that a left eye 
pterygium was incurred as a result of wind exposure and salt 
water spray to the face during periods of inactive reserve 
duty in the Coast Guard.  As to the claim for service 
connection for hypertension, he alleges that it was caused by 
stress associated with his job duties during service in the 
Coast Guard.  He alleges that the job-related stress started 
in 1993.  

The veteran has not been afforded a VA examination in 
connection with the claims. 

The Board notes, in this respect, that VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As to the hearing loss claim, the veteran's service medical 
records covering his period of active duty in the Marine 
Corps do not document hearing loss.  They do, however, show 
that upon discharge in December 1962, he was shown to have a 
perforation of the right tympanic membrane.  The veteran also 
alleges exposure to acoustic trauma during this period of 
service.  Hence, arguably, there is evidence of an in-service 
event.  The veteran has also submitted a March 2004 
audiological examination that showed mild to severe 
sensorineural hearing loss in the left ear, and mild to 
profound hearing loss in the right ear.  Thus, he has a 
current hearing loss disability.  Finally, of record is a 
statement from K. M., M.D. indicating that a current hearing 
loss disability is related to noise-induced trauma.  While it 
is unclear to the Board what records the examiner relied upon 
in making this determination, the evidence establishes an 
indication that the disability is related to service.  
Accordingly, an examination is necessary.  

As to the left eye disability claim, service medical records 
show treatment for a pterygium and dry eyes on December 23, 
1991.  Clinical evaluations in January 1996 and October 2001, 
revealed no findings of an eye disorder, but a pterygium was 
again noted during a November 2001 eye examination.  Hence, 
there is evidence of an in-service event.  A March 2003 
opinion from a doctor who practices internal medicine opined 
that the veteran has a current pterygium and noted a possible 
relationship to the veteran's service.  What remains unclear 
is whether the veteran has a current disability manifested by 
a pterygium of the left eye, and the relationship, if any, 
between any current disability and periods of active duty, 
active duty for training, or inactive duty for training.  For 
these reasons, the veteran should be afforded a VA 
examination to determine the current nature, extent, and 
etiology of any left eye pterygium disability.  

Finally, as to the claim for service connection for 
hypertension, service records show elevated blood pressure 
readings but do not show diagnoses or treatment for 
hypertension.  In a March 2004 letter, a cardiologist opined 
that the veteran was under stress during service and that the 
stress could have contributed to the development of 
hypertension.  The Board notes that the opinion provided by 
the cardiologist is rather equivocal.  (A medical statement 
using the term "could" without supporting clinical data or 
other rationale is too speculative in order to provide the 
degree of certainty required for medical nexus evidence.  
Bloom v. West, 12 Vet. App. 185, 187 (1999)).  The Court has 
suggested that where there is medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits than an additional medical 
opinion is necessary.  McLendon at 83 (2006).  Accordingly, 
the Board finds that an examination is warranted to help 
determine whether the veteran has a current disability 
manifested by hypertension, and the relationship, if any, 
between hypertension and periods of active duty or active 
duty for training.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
51O3(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but was not notified of the 
criteria for establishing a disability rating or effective 
date of award.  Since the case is being remanded anyway, 
there is the opportunity to correct the notice deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding the criteria 
for rating hearing loss, eye, and 
hypertension disabilities and effective 
date of award in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then arrange for an 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
whether he has hearing loss disability 
related to service.  The examiner must 
review the veteran's claims file in 
conjunction with the examination, 
specifically the in-service finding of a 
perforation of the right tympanic 
membrane, the March 2003 opinion from A. 
B., M.D., and the March 2004 opinion from 
K.D., M.D., and in light of the veteran's 
current complaints and reported duties in 
service and postservice occupations.  The 
examiner should determine whether the 
veteran has a hearing loss disability by 
VA standards (i.e., under 38 C.F.R. § 
3.385), and, if so, opine whether such 
disability is, at least as likely as not 
related to noise exposure during the 
veteran's first period of active service, 
or incurred during the first post-service 
year, or is otherwise related to the 
veteran's service.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should arrange for the veteran 
to undergo a VA examination for purposes 
of determining the current nature, extent 
and etiology of the claimed left eye 
disorder.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  

The ophthalmologic physician, based on 
the medical findings and a review of the 
claims folder, to specifically include 
review of the March 2003 opinion from A. 
B., M.D., should offer an opinion as to 
whether the veteran has a current 
disability manifested by a left eye 
pterygium and whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that any current 
left eye pterygium is the result of an 
incident of active military service, 
active duty for training, or inactive 
duty for training.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.  

4.  The RO should arrange for the veteran 
to undergo a VA examination with an 
appropriate physician, for purposes of 
determining the current nature, extent 
and etiology of any hypertension 
disorder.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case, to 
specifically include the March 2003 
opinion from A. B., M.D., and the March 
2004 opinion from K.D., M.D.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All appropriate 
tests and studies (and consultations, if 
warranted) should be accomplished, and 
all clinical findings should be reported 
in detail.  The physician should set 
forth all examination findings, along 
with the complete rationale for the 
conclusions reached in the examination 
report.  

The physician is advised that the veteran 
is alleging that hypertension is due to 
periods of service performed starting in 
1993.  Service connection may be granted 
for disability resulting from disease or 
injury incurred in or aggravated while 
performing active duty for training 
(ACDUTRA) or injury incurred or 
aggravated while performing inactive duty 
for training (INACDUTRA).  As the 
veteran's hypertension is in the nature 
of a disease rather than an injury, there 
is no basis upon which to grant service 
connection for this condition in 
association with a period of inactive 
duty for training. See 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  

As such, the physician, based on the 
medical findings and a review of the 
claims folder and consideration of the 
veteran's lay testimony, should offer an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 
percent probability) that any current 
hypertension disorder is the result of 
active military service or ACDUTRA.  If 
the examiner is unable to provide the 
requested opinions without resorting to 
speculation, the report should so state.  
Any opinion provided should be supported 
by a complete rationale.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  

6.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim of service connection for bilateral 
hearing loss, left eye pterygium, and 
hypertension on the merits, and in light 
of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



